DETAILED ACTION

The applicant’s amendment filed on January 11, 2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Whitham on 03/15/2022.


The application has been amended as follows:
Referring to claim 1, amend claim 1 by changing end point (“.”) of the last line of claim 1 by semi colon (“;”) and add below limitations as new paragraph:
wherein the bush body includes a flange part protruding leftward and rightward from a lower end portion of the first through hole, 
the retaining part includes a flange receiving part in which the flange part is disposed, and 
when the cable is pulled in the lead-out direction, the retaining part is pulled up and the flange part is fitted to an opening edge part formed in the lead- out part.



Referring to claims 7-9, cancel claims 7-9.


Allowed Subject Matter
Claims 1-2, 5-6 are allowed.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
In response to the applicant's remarks and claim amendments made in the applicant’s amendment filed on January 11, 2022, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable.
Referring to claims 1-2 and 5-6, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 1; the limitations “a bush structure provided to a lead-out part of a cable in a remote part of an earphone, wherein the first through hole gradually expands in diameter toward a lead-out direction of the cable, and the retaining part is formed of a material harder than the bush body and includes a second through hole to be communicated with the first through hole and into which the cable is inserted, and a locking part to be locked to the lead-out part; wherein the bush body includes a flange part protruding leftward and rightward from a lower end portion of the first through hole, 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/PARESH PAGHADAL/Primary Examiner, Art Unit 2847